Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	This communication is responsive to the communication on 06/1462022. Claims 14 and 15 have been amended. Claims 1-15 are allowed.

Terminal Disclaimer

2. 	The terminal disclaimer filed on 04/14/2022 has been acknowledged and approved. 

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney Dane A. Baltich (client’s representative, 55274) on 06/17/2010 with regards to the claims’ formality.

4.	The application has been amended as follows:

	In the claims…
		.	Claim 14 has been amended as follows:
14. (Currently Amended) The computer program product of claim [[15]] 11, wherein the validation smart contract and the conversion smart contract comprise the same smart contract.
		.	Claim 15 has been amended as follows:
15. (Currently Amended) The computer program product of claim [[15]] 11, wherein the first data field is of a first data type, validating the at least the portion of the data in the candidate transaction comprises determining whether the first data type is a required data type, the required data type is a second data type, and the data standard defines the required data type, and wherein the computer program product further comprises:
an executable portion configured to, responsive to determining that the first data type is not the required data type, flag at least one of the first data field, or the candidate transaction as invalid; and
an executable portion configured to automatically execute the conversion smart contract to convert the first data type to the second data type, wherein the conversion smart contract comprises self-executing program code .



Reasons for Allowance

5. 	The claimed invention in view of the instant specification discloses a method, a system and a program product for execution in a distributed ledger system. The detailed implementation indicates: (1) A method for execution in a distributed ledger system, the method comprising: receiving, by a node computing entity in the distributed ledger system, a request to commit a candidate transaction to a distributed ledger in the distributed ledger system; (2) Responsive to receiving the candidate transaction, automatically executing, by the node computing entity in the distributed ledger system, a validation smart contract to validate at least a portion of the data in the candidate transaction, wherein validating the at least a portion of the data comprises at least one of determining (A) whether a first data format is a required data format, or (B) whether a second data field is an allowed optional data field, and wherein: (a) In an instance in which validating the at least a portion of the data comprises determining whether a second data format is a required data format, the candidate transaction comprises a first data field, the first data field is in a first data format, the required data format is a second data format, a data standard defines the required data format, and the validation smart contract comprises self-executing program code, or (b) In an instance in which validating the at least a portion of the data comprises determining whether a second data field is an allowed optional data field, the candidate transaction comprises the second data field, a data standard defines a plurality of allowed optional data fields, and the validation smart contract comprises self-executing program code; (3) responsive to at least one of determining that (A) the first data format is not the required data format, or (B) the second data field is not an allowed optional data field, flagging, by the node computing entity in the distributed ledger system, at least one of the first data field, the second data field, or candidate transaction as invalid; and (4) Automatically executing, by the node computing entity in the distributed ledger system, a conversion smart contract to convert at least one of (1) the first data format to the second data format, or (2) the second data field to an allowed optional data field, wherein the conversion smart contract comprises self-executing program code.

Pertinent Art

6.	 Tipton et al, US 20190370250, discloses verifying and maintaining integrity of data transactions using distributed ledger, wherein the process comprises: managing the distributed ledger with a decay control mechanism, comprising: maintaining a part or entire copy of the distributed ledger in one or more of the client computing devices; maintaining a state tree data structure in each of the blocks of the distributed ledger, wherein the state tree data structure is a Merkle tree having a plurality of state nodes; storing hashes of the state nodes of the first to the N.sup.th blocks in a death row database and marking the state nodes with the corresponding hashes stored in the death row database for deletion; when processing the (N+V).sup.th block, recalling the hashes of the state nodes stored in the death row database, and checking the state nodes associated with the recalled hashes, wherein V is a configurable validation count; if the state nodes associated with the recalled hashes are still marked for deletion, deleting the marked state nodes from the blocks in the distributed ledger; wherein each of the state nodes in the blocks of the distributed ledger represent a state information of one of the client computing devices.

7. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”.

Conclusion

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
06/16/2022

/HUNG D LE/Primary Examiner, Art Unit 2161